         Case 1:20-cr-00041-DLC Document 22 Filed 12/02/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–41–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 ROBERT LOWELL TAKESENEMY,
 JR.,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation November 17, 2020. (Doc. 20.) As neither party objected, they

are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that the Court accept Defendant Robert Lowell

Takesenemy, Jr.’s (“Takesenemy”) guilty plea. Takesenemy appeared before

Judge Cavan pursuant to Federal Rule of Criminal Procedure 11, and entered a




                                           1
        Case 1:20-cr-00041-DLC Document 22 Filed 12/02/20 Page 2 of 2



plea of guilty to the Indictment, which charges being a prohibited person in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). (See Sealed Doc. 1.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 20) IN FULL.

      IT IS FURTHER ORDERED that Robert Lowell Takesenemy, Jr.’s motion

to change plea (Doc. 13) is GRANTED, and Robert Lowell Takesenemy, Jr. is

adjudged guilty as charged in Indictment.

      DATED this 2nd day of December, 2020.




                                         2
